          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 COXCOM, LLC,

                         Plaintiff,

         v.
                                                     Case No. 1:21-cv-11124-DJC
 SUPER TOWERS, INC., ET AL.,

                         Defendants.



    MEMORANDUM IN OPPOSITION TO PLAINTIFF’S REQUEST FOR SPEEDY
                           HEARING


       Defendants Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC” and

collectively “Defendants”) submit this memorandum in opposition to Plaintiff CoxCom LLC,

d/b/a Cox Communications (“Cox” or “Plaintiff”)’s emergency motion for a speedy hearing on

Cox’s request for declaratory judgment.

                                         INTRODUCTION

       Cox’s insistence on a speedy hearing on its motion for declaratory judgment is

inappropriate for a number of reasons. First, this is a case about damages. Nothing about the

potential harm to Cox justifies this case taking precedence over the other matters pending before

the Court. Second, contrary to Plaintiff’s framing of the issue, there are, in fact, factual disputes

at play that will require both discovery and experts. Finally, all necessary parties have not been

joined in the case, and Plaintiff’s requested relief, as currently framed, would not effectively settle

the controversy.    The Court should not grant Plaintiff’s request for a speedy hearing and

declaratory judgement until Mission Broadcasting (“Mission”) is joined as a party.
          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 2 of 9




                                        BACKGROUND

       The majority of Americans get access to television programming by subscribing to a

multichannel video programming distributor (“MVPD”), like a cable operator, which provides

subscribers with access to various channels, including local broadcast television stations licenses

by the FCC. Compl. ¶ 11. Cox is an MVPD. Under federal law, MVPDs, like Cox, must obtain

stations’ consent to retransmit the stations’ broadcasts, and so they enter into retransmission

consent agreements with television stations to establish the terms and conditions of retransmission,

and ensure compliance with federal communications and copyright laws. Compl. ¶¶ 11, 14.

       Retransmission agreements often include an “after-acquired” station and assignment

provision, which clarifies the terms of the agreement in the event that a broadcast owner buys or

sells a TV station to another broadcast owner. Id. ¶ 15. The purpose of an after-acquired station

provision is to ensure that parties are clear about which retransmission agreement governs the

terms of one or more television channels. Id. ¶ 16.

       In 2017, WNAC entered into the WNAC Retransmission Agreement with Cox that allowed

Cox to retransmit WNAC-TV’s broadcast signal to Cox’s subscribers in the Providence and New

Bedford area. Compl. ¶ 19. On February 11, 2020, Super Towers (WNAC’s parent corporation),

WNAC, and Cox amended and extended the WNAC Retransmission Agreement. Id. The amended

WNAC Retransmission Agreement is set to expire on February 28, 2023. Id.

       Under Section 9(a) of the WNAC Retransmission Agreement, Cox agreed to pay Super

Towers and WNAC a monthly license fee per subscriber in exchange for the right to retransmit

WNAC-TV’s broadcast television signal. Id. ¶ 22.           Under Section 18(b) of the WNAC

Retransmission Agreement, if Super Towers and WNAC sell, transfer, assign, or otherwise dispose

of the ownership interest in WNAC to a third party, then at Cox’s request, Super Towers and

WNAC shall require the third party to assume the WNAC Retransmission agreement. The section
          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 3 of 9




also includes a provision that the terms of the WNAC Retransmission agreement supersede any

conflicting provision in any other retransmission consent agreement. Id. ¶ 25.

        Separately, Mission and Cox have had entered into a retransmission consent agreement

going back years. This retransmission agreement governs the terms related to twenty television

stations across the United States. Ex. 1. The latest version of the Mission Retransmission

Agreement was signed on December 28, 2018, over a year after the first WNAC Retransmission

Agreement was signed. The Mission Retransmission agreement is set to expire on December 31,

2021. Id. at 10.

        Similarly, to the WNAC agreement, the Mission Retransmission Agreement contains

provisions regarding assignment and an after-acquired station provision. Section 19(b) states that

“[e]ach television station that after the date hereof is acquired by [Mission] … (‘Subsequently

Acquired Station’) shall be included as a Station hereunder and shall be subject to the terms and

conditions of this Agreement if Operator provides service via an Eligible System to any

Subscribers in such Station’s DMA.” Section 19(c) of the Mission Retransmission Agreement

provides further clarifies that:

        Except as otherwise provided below, for the avoidance of doubt, the provisions of this
        Section 19 shall control all retransmission of television stations acquired by Broadcaster or
        an entity directly or indirectly controlling, controlled by or under common control with
        Broadcaster after the date hereof on all Eligible Systems owned, built or acquired by
        Operator during the term notwithstanding any conflicting provisions contained in any
        agreements between Operator and any third party, and shall apply regardless of whether
        Broadcaster assumes or accepts assignment of any such agreements.

        In November 2020, Super Towers and WNAC informed Cox that Super Towers intended

to assign the FCC broadcast license and sell the ownership interest in WNAC to Mission.

Compl. ¶ 30. On December 18, 2020, Super Towers and WNAC notified Cox that they had been

informed that WNAC would qualify as an “after-acquired” station under the terms of the Mission
          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 4 of 9




Retransmission Agreement and, accordingly, that the rates in the Mission Retransmission

Agreement would control the retransmission of WNAC. Id. ¶ 34; Ex. 2, December 18, 2020 Letter

from Chris Sullivan. Super Towers advised Cox to address the matter with Mission. Id.

       On December 29, 2020, Cox notified Super Towers, WNAC, and Mission that it believed

Super Towers and WNAC would be in breach of the WNAC Retransmission contract if Mission

did not adopt the terms and rates of the WNAC Retransmission Agreement rather than the terms

and rate of the Mission Retransmission Agreement. Id. ¶ 35.

       On January 18, 2021, Mission notified Cox that the Mission Retransmission Agreement

with Cox controls, and that WNAC would qualify as an “after-acquired” station under the terms

of that agreement. Ex. 3, January 18, 2021 Letter from M. Solum. Cox did not respond or dispute

that position.

       On June 16, 2021, the sale of WNAC to Mission closed. Id. ¶ 38. Mission Broadcasting

promptly notified Cox about the sale, and informed Cox that pursuant to the terms of the Mission

Retransmission Agreement and consistent with its January 18, 2021 letter, the retransmission of

WNAC would be governed by the Mission Retransmission Agreement as of June 16, 2021.

Id. ¶ 39. Cox did not respond or dispute that position.

       Seven months after Cox learned that the Mission Retransmission Agreement would control

the rates for the retransmission of WNAC, on July 7, 2021, Cox filed this action against Super

Towers and WNAC seeking, inter alia, a declaration that the terms of the WNAC Retransmission

Agreement control until the agreement expires in February 2023. Tellingly, Cox chose not to

name Mission as a defendant, and failed to mention that the actual legal question at issue is not

whether Defendants were required to assign the WNAC Agreement, but rather, which

retransmission agreement controls the retransmission of WNAC. One and a half months later, (on
          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 5 of 9




August 2, 2021), Cox filed an emergency request for a speedy hearing and declaratory judgment

asking for a hearing on August 16, 2021.

       In the meantime, Cox failed to dispute or even respond to either Mission’s January 18,

2021 letter or its June 18, 2021 letter, both of which confirm that the Mission Retransmission

Agreement controls the retransmission of WNAC for Cox.

                                      LEGAL STANDARD.

       Courts have the discretion to determine whether a party’s request for declaratory judgment

should be handled in an expedited fashion. Cty. of Butler v. Wolf, No. 2:20-cv-677, 2020 WL

2769105, *3 (W.D. Pa. May 28, 2020). “Expedited proceedings on a motion for declaratory

judgment are appropriate where the determination is largely one of law, and factual issues…are

not predominant.” Id. Federal Rule of Civil Procedure 57 explicitly states that “[t]he court may

order a speedy hearing of a declaratory-judgment action.” However, in order for a court to grant

a motion for a speedy hearing under Rule 57, “all parties having an interest therein or adversely

affected must be made parties or be cited.” Fed. R. Civ. P. 57, advisory committee notes.

Additionally, “[w]hen declaratory relief will not be effective in settling the controversy, the court

may decline to grant it.” Id. The Declaratory Judgment Act also gives district courts “a unique

breadth of ... discretion to decline to enter a declaratory judgment.” Univ. of Notre Dame (USA)

in England v. TJAC Waterloo, LLC, No. 16-CV-10150-ADB, 2016 WL 1384777, at *8 (D. Mass.

Apr. 7, 2016), aff'd, 861 F.3d 287 (1st Cir. 2017) (quoting Biogen, Inc. v. Schering AG, 954 F.

Supp. 391, 397 (D. Mass. 1996)).
          Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 6 of 9




                                            ARGUMENT

I.      PLAINTIFF’S REQUESTED RELIEF DOES NOT JUSTIFY A SPEEDY
        HEARING.

        Nothing about Cox’s claim and requested relief supports holding an emergency hearing

and allowing this case to take precedence over the numerous other matters pending on the Court’s

docket. This case is about money. As Plaintiff’s own papers acknowledge, Plaintiff’s concern is

about the consequences that could result in Cox having to “pay higher license fees for WNAC-

TV’s broadcast signal under the station’s new ownership.” See, Dkt. 18-1 Plaintiff CoxCom LLC’s

Memorandum in Support of Its Emergency Motion for Speedy Hearing at 1. Plaintiff also notes

that it will also be exposed to legal claims if it continues to operate under the terms of the WNAC

Retransmission Agreement. Id. As a practical matter, and contrary to Plaintiff’s belief, Plaintiff

is not at risk of facing both of these outcomes– Plaintiff will either pay the higher rate as is required

under the controlling contract, or face a potential legal claim for continuing to operate under the

terms of the legacy retransmission agreement. In either event, neither one of these outcomes

justifies a speedy hearing and emergency declaratory relief. If Plaintiff chooses to pay the right

rate, then it can still pursue an action claiming that it overpaid. If Plaintiff pays an amount below

the contractually require rate, then the Plaintiff would be subject to legal claims, but that is not a

reason to expedite a hearing on an emergency basis. There is no immediate risk of harm that

cannot be remedied. Simply put, there are no exigencies or other circumstances that warrant a

speedy hearing in this litigation.

II.     FACTUAL DISPUTES EXIST RENDING A SPEEDY HEARING AND
        EMERGENCY DECLARATORY JUDGMENT INAPPROPRIATE.

        Contrary to Plaintiff’s narrative, there are factual issues that render granting a speedy

hearing and emergency declaratory relief in this case inappropriate. As described above, Plaintiff

misconstrues the main issue at the heart of this case–there are two contracts at play, and one of
         Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 7 of 9




them, the Mission Retransmission Agreement, controls over the other. Plaintiff seeks a speedy

hearing to declare that the “terms of the WNAC Retransmission Agreement remain in full force

and effect until 11:59 p.m. Eastern Standard Time on February 23, 2023, or until further order of

this Court[.]” See Dkt. 17, Plaintiff CoxCom LLC’s Emergency Motion for Declaratory Judgment.

This requested declaration is framed to favor Cox’s view of the facts, and completely omits any

mention of the Mission Retransmission Agreement or its terms. The Court will need to engage in

contractual analysis to understand the terms of both agreements, and the dispute could involve

discovery related to historical agreements, course of conduct, and the parties’ respective

negotiations. This kind of complex factual inquiry is not appropriate for a speedy hearing. See

Cty. of Butler v. Wolf, No. 2:20-cv-677, 2020 WL 2769105, *3 (W.D. Pa. May 28, 2020) (stating

that “[e]xpedited proceedings on a motion for declaratory judgment are appropriate where the

determination is largely one of law, and factual issues…are not predominant.)

III.   EMERGENCY RELIEF CANNOT BE GRANTED UNTIL MISSION IS JOINED.

       Plaintiff’s motion for a speedy hearing and declaratory judgment should be denied because

Cox has failed to include Mission as a party to the suit. Cox is well aware that Mission believes

that the terms of the Mission Retransmission Agreement control. Ex. 3. By filing this suit without

Mission, Cox is attempting to short-circuit Mission’s right to explain why the Mission

Retransmission Agreement controls. In the event the Court granted Cox’s requested relief and

issued an order declaring that the terms of the WNAC Retransmission Agreement control, Mission

would be bound by a court order depriving it of the bargained-for benefits of the Mission

Retransmission Agreement.

       A court cannot grant a motion for a speedy hearing under Rule 57 until “all parties having

an interest therein or adversely affected must be made parties or be cited.” Fed. R. Civ. P. 57,

advisory committee notes. Because Mission is not a party, and faces real adverse consequences if
           Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 8 of 9




the Court were to move forward with the speedy hearing and Plaintiff’s requesting declaratory

judgement, Plaintiff’s motion must be denied.1

                                                CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for a speedy hearing should be denied.




1
    Plaintiff’s motion and request for a speedy hearing is also premature as Defendants have not even filed responsive
    pleadings yet in this case. On July 29, 2021, Defendants filed a motion to extend the time to file an answer or
    otherwise respond to the complaint. See, Dkt. 15 Defendants’ Motion to Extend the Time to File an Answer or
    Otherwise Respond to the Complaint. In that motion, Defendants respectfully requested a thirty 30-day extension,
    which if granted, would make Defendant’s deadline to answer or otherwise respond to the Complaint August 30,
    2021. That motion is still pending before the Court. Plaintiff’s requested timeline for a speedy hearing would
    mean that the hearing would take place before Defendants even filed an answer or responsive pleading. This
    timeline is nonsensical.
           Case 1:21-cv-11124-DJC Document 30 Filed 08/16/21 Page 9 of 9




                                                   Respectfully submitted,

                                                   Super Towers, Inc. and WNAC, LLC

                                                   By their attorneys,

                                                   /s/ Andrew R. Dennington
                                                   Andrew R. Dennington, BBO #666892
                                                   CONN KAVANAUGH ROSENTHAL
                                                   PEISCH & FORD, LLP
                                                   One Federal Street, 15th Floor
                                                   Boston, MA 02110
                                                   Tel: (617) 482-8200
                                                   Email: adennington@connkavanaugh.com

                                                   Matthew Solum
                                                   (pro hac vice admission pending)
                                                   Brittney Nagle
                                                   (pro hac vice admission pending)
                                                   Kirkland & Ellis LLP
                                                   601 Lexington Avenue
                                                   New York, NY 10022
                                                   Tel: (212) 446-4688
                                                   Email: msolum@kirkland.com


                                CERTIFICATE OF SERVICE

        I, Andrew R. Dennington, hereby certify that this document filed through the ECF system
will be sent electronically to registered participants as identified on the Notice of Electronic
Filing and paper copies will be sent to those indicated as non-registered participants on August
16, 2021.

                                                   /s/ Andrew R. Dennington
                                                   Andrew R. Dennington, BBO #666892
2886736.1 05831.000
